Citation Nr: 1045086	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence (NME) has been received to 
reopen a claim for service connection for carpal tunnel syndrome 
of the right upper extremity.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for carpal tunnel syndrome of the 
left upper extremity.  

3.  Entitlement to service connection for left leg neuropathy.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The Veteran had active military service from July 22, 1972, to 
June 18, 1980; he had 8 months of active service prior to July 
22, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2003, June 2004, and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

This case was remanded by the Board for additional development in 
an action dated in April 2008.  The Board's remand orders having 
been complied with, these issues are once again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Service connection for carpal tunnel syndrome of the right 
upper extremity was denied in an unappealed rating decision dated 
in August 1990.  The evidence received since the August 1990 
rating decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

2.  Service connection for carpal tunnel syndrome of the left 
upper extremity was denied in an unappealed rating decision dated 
in August 1990.  The evidence received since the August 1990 
rating decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have left leg neuropathy that is related 
to his military service.  




CONCLUSIONS OF LAW

1.  The evidence received since the August 1990 denial of service 
connection for carpal tunnel syndrome of the right upper 
extremity is not new and material; the claim for this benefit is 
not reopened.  38 C.F.R. § 3.156(a) (2010). 

2.  The evidence received since the August 1990 denial of service 
connection for carpal tunnel syndrome of the left upper extremity 
is not new and material; the claim for this benefit is not 
reopened.  38 C.F.R. § 3.156(a).

3.  The Veteran does not have left leg neuropathy that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2002, 
January 2004, February and May 2005, March 2006, May 2008, and 
October 2009.  Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
apprised of the requirement that new and material evidence be 
submitted in order to reopen his previously denied claim, and 
given definitions of new and material evidence.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his left leg neuropathy 
claim.  

Regarding the Veteran's petition to reopen previously denied 
claims of service connection for carpal tunnel syndrome, the 
Board notes that the VCAA has left intact the requirement that 
new and material evidence be received in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA not required to provide a medical examination or 
opinion).  Accordingly, the Veteran was not afforded a VA nexus 
examination.  

Notwithstanding the foregoing, the Board notes that the RO 
obtained the Veteran's service treatment record (STR), and post-
service medical records, as well as SSA records.  VA has no duty 
to inform or assist that was unmet. 

II.  Claims to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  A decision of the Board becomes final 
on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's claim for service connection 
for carpal tunnel syndrome in a rating decision dated in May 
1984.  Service connection was denied because the evidence showed 
no complaints or treatment related to carpal tunnel syndrome 
while in service, and there was no medical evidence of any 
treatment until nearly four years after leaving service.  The 
Veteran's separation examination was normal, and he reported no 
complaints associated with his wrists in his accompanying report 
of medical history.  

The Veteran did not appeal the denial, and it became final after 
one year.  The Veteran sought to reopen this claim in October 
1986.  The RO denied the claim in November 1986 because no new 
and material evidence had been received sufficient to reopen the 
claim.  The Veteran appealed the denial to the Board, which 
denied connection for bilateral carpal tunnel syndrome in a 
decision dated in December 1987 because there was no new and 
material evidence.  The Veteran subsequently petitioned to reopen 
the claims in July 1990.  That claim was denied by the RO in 
August 1990 because new and material evidence sufficient to 
reopen the claims had not been received.  The Veteran did not 
appeal the August 1990 denial, and that decision is now a final 
decision.  Thus, in order to reopen the Veteran's claims of 
service connection for carpal tunnel syndrome, there must be 
received new and material evidence.  

The evidence of record at the time of the August 1990 denial of 
service connection consisted of the Veteran's STRs, a March 1984 
physician's statement from the Colorado Department of Labor and 
Employment diagnosing carpel tunnel syndrome that was exacerbated 
by exposure to cold weather, certain types of work, and long 
drives, impacting the functionality of the Veteran's hands.  Also 
of record is the finding of the Colorado Department of Labor and 
Employment denying the Veteran's worker's compensation claim that 
he had injured his wrists in a fall in November 1983.  The claim 
was denied because there was no evidence that the Veteran had 
injured his wrists before he went to work for this employer.  

Also of record was a January 1984 report of an abnormal nerve 
conduction study suggesting a bilateral carpal tunnel syndrome.  
An EMG study of the upper extremities was normal.  Received into 
the record in July 1990 was a May 1990 statement from B.F., 
stating that the Veteran exhibited pain in his hands and back 
while serving in Germany in 1980, and a translated (from German) 
statement from a German forester, R.T., stating that the Veteran 
was often sent to his station, the Hunting Control Office, an 
element of Morale and Welfare, to hunt, and that during this time 
he complained of pain in the back and hand.  

New to the record since the last denial of service connection in 
August 1990 are many statements from the Veteran, and one from 
his mother.  The mother's statement addresses her observations as 
to the deterioration in general health witnessed by her, which 
she implied was related to an ankle injury; she did not mention 
wrist injuries or carpal tunnel syndrome.  

Also new to the record are outpatient treatment records from the 
Columbia, Missouri, VA Medical Center (VAMC); x-ray reports from 
Northeast Regional Medical Center in Kirksville, Missouri, 
including x-rays of the wrists and hands taken in February 1986; 
evidence of carpal tunnel release surgeries performed in March 
and May 1984, and September 1985; and records from the Social 
Security Administration containing many duplicates of private and 
VA treatment records related both to the Veteran's carpal tunnel 
syndrome and his back complaints, as well as a determination that 
he was disabled under the laws and regulations governing that 
agency for obesity and for spondylolisthesis at L5-S1.  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, 
the evidence shows that the Veteran was first diagnosed with 
bilateral carpal tunnel syndrome in about 1984, nearly four years 
after leaving military service.  When the RO denied service 
connection in May 1984, it was because the evidence showed no 
complaints or treatment related to carpal tunnel syndrome while 
in service, and no medical evidence of any treatment until nearly 
four years after leaving service.  Thus, in order to reopen these 
service connection claims for carpal tunnel syndrome, there must 
be presented new evidence of an in-service event related to his 
subsequently diagnosed carpal tunnel syndrome.  If, and only if, 
there is new evidence showing a related in-service event related 
to the Veteran's subsequently diagnosed carpal tunnel syndrome, 
the claim may be reopened and a medical nexus opinion sought.  
Here, however, the Board finds that new and material evidence has 
not been received to reopen the claims.  

Much of the evidence received into the record since the RO's 
August 1990 denial of service connection is duplicative of 
evidence previously submitted, including evidence related to the 
Veteran's carpal tunnel syndrome surgeries, and therefore is not 
new and material.  While some of the evidence received since the 
RO's August 1990 denial of service connection for carpal tunnel 
syndrome is new in that it was not of record, none of the new 
evidence relates to the element missing at the time of the 
original denial of service connection, that is, evidence of an 
in-service event etiologically related to the Veteran's 
subsequently diagnosed carpal tunnel syndrome.  The newly 
received evidence that does relate to the Veteran's carpal tunnel 
syndrome only addresses current symptomatology and treatment; 
none relates the carpal tunnel syndrome to the Veteran's military 
service.  The Veteran's evidentiary assertions are the same and 
are therefore cumulative.  In short, the newly presented evidence 
does not tend to demonstrate anything that had not already been 
shown by the previously submitted record.

In view of the foregoing, the Board finds that new and material 
evidence adequate to reopen the previously denied claims of 
service connection for carpal tunnel syndrome of the right and 
left upper extremities has not been received, and the 
applications to reopen will therefore be denied.  

III.  Left leg neuropathy

As noted, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

The Veteran's STRs contain no evidence of a left leg disability, 
and the report of his separation examination and his report of 
medical history reported no related complaints.  The Veteran 
stated to a VA examiner in July 2005 that he had been told by a 
VA doctor, R. S., that his left leg problems were secondary to 
his left ankle injury, and that is the theory underlying this 
service connection claim.  The report of Dr. S.'s examination 
report is of record, and it makes no mention of the Veteran's 
left leg problems being related to his left ankle disability.  
Dr. S. diagnosed the Veteran with diabetes mellitus with 
peripheral neuropathy.  The report of a July 2005 VA examination 
shows that the Veteran was diagnosed with type II diabetes 
mellitus in 2001.  The examiner opined that the Veteran's lumbar 
spine with lower left leg damaged nerve had not been caused by or 
the result of or secondary to the Veteran's service-connected 
left ankle disability.  

On remand the Veteran was afforded another VA examination in 
November 2009 to determine if it was at least as likely as not 
that the Veteran's left leg neuropathy was caused by or made 
worse by his service-connected left ankle disability.  The 
examiner noted that a 2006 EMG/NCV demonstrated generalized 
sensorimotor peripheral neuropathy.  The examiner also noted that 
the Veteran was significantly obese as well.  (The Board notes 
that one report noted that the six-foot-one-inch Veteran weighed 
400 pounds.)  Examination resulted in a diagnosis of left leg 
diabetic peripheral polyneuropathy.  The examiner's opinion was 
that the Veteran's left leg neuropathy was not related to his 
service-connected left ankle disability, but instead was due to 
diabetes.  

Thus, while the Veteran has a diagnosed left leg disability, 
identified as neuropathy, there is no medical evidence of a 
related in-service event, disease, or injury, and the only 
competent and credible medical opinion is that the left leg 
neuropathy is secondary to the Veteran's non-service-connected 
diabetes, and specifically not to his service-connected left 
ankle disability; this medical opinion is uncontradicted by any 
competent medical evidence of record.  

The Board acknowledges the Veteran's contention that he has a 
current left leg disability that he believes is related to his 
service-connected left ankle disability.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  Consequently, the Veteran's own assertions 
as to the etiology of his left leg neuropathy have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The Veteran's current left leg 
neuropathy is not traceable to disease or injury incurred in or 
aggravated during active military service.  


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for carpal tunnel syndrome 
of the right upper extremity, the application to reopen is 
denied.  

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for carpal tunnel syndrome 
of the left upper extremity, the application to reopen is denied.  

Entitlement to service connection for left leg neuropathy is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


